Citation Nr: 0213743	
Decision Date: 10/07/02    Archive Date: 10/10/02

DOCKET NO.  00-02 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to a disability rating in excess of 
20 percent for the residuals of a fracture of the right fifth 
metatarsal and the proximal phalanx of the right fifth toe, 
with hammertoes, traumatic peripheral neuropathy, and 
osteoarthritis.

2.  Entitlement to service connection for bilateral genu 
varum deformities of the knees, including as secondary to the 
service-connected residuals of a fracture of the right fifth 
metatarsal and the proximal phalanx of the right fifth toe.

3.  Entitlement to service connection for bilateral hallux 
valgus deformities with bunion formation, including as 
secondary to the service-connected residuals of a fracture of 
the right fifth metatarsal and the proximal phalanx of the 
right fifth toe.

4.  Entitlement to service connection for the bilateral loss 
of vibratory sensation in the feet, including as secondary to 
the service-connected residuals of a fracture of the right 
fifth metatarsal and the proximal phalanx of the right fifth 
toe.

5.  Entitlement to service connection for bilateral calcaneal 
plantar bone spurs, including as secondary to the service-
connected residuals of a fracture of the right fifth 
metatarsal and the proximal phalanx of the right fifth toe.

6.  Entitlement to service connection for bilateral tinea 
unguium and tinea pedis, including as secondary to the 
service-connected residuals of a fracture of the right fifth 
metatarsal and the proximal phalanx of the right fifth toe.

7.  Entitlement to service connection for bilateral pes 
planus, including as secondary to the service-connected 
residuals of a fracture of the right fifth metatarsal and the 
proximal phalanx of the right fifth toe.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to April 
1950 and from June 1951 to September 1952.  

Service connection for residuals of the right fifth 
metatarsal, proximal phalanx right fifth toe, was granted in 
a September 1989 VA rating decision.  A noncompensable 
disability rating was assigned.   

These matters come before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that rating decision, the RO denied entitlement to service 
connection for the disorders shown on the title page and 
increased the assigned disability rating to 10 percent for 
the residuals of a fracture of the right fifth metatarsal and 
the proximal phalanx of the right fifth toe, with hammertoes 
at digits two and three only.  

In an August 2000 rating decision the RO re-defined the 
service-connected disability to include traumatic peripheral 
neuropathy and osteoarthritis.  The RO  increased the rating 
assigned for the right foot disability from 10 percent to 
20 percent.  The veteran has not withdrawn his appeal of the 
assigned rating, and is presumed to be seeking the maximum 
rating available.  See AB v. Brown, 6 Vet. App. 35 (1993).  
The Board finds, therefore, that the issue of the rating 
assigned for the right foot disability remains in contention.

Other matters

The RO granted service connection for post-traumatic stress 
disorder (PTSD) in a June 2001 rating decision and assigned a 
30 percent rating for the disorder.  In September 2001 the 
veteran submitted a notice of disagreement with respect to 
the assigned 30 percent rating.  The RO issued a statement of 
the case pertaining to that issue in December 2001.  The 
veteran did not submit a substantive appeal following the 
issuance of the statement of the case.  Although the issue of 
entitlement to an increased rating for PTSD was argued both 
in an April 2002 VA Form 646 and in a June 2002 written brief 
presentation, the Board finds that an appeal as to the issue 
of the rating assigned for PTSD has not been perfected and 
that issue is not within its jurisdiction.  38 U.S.C.A. 
§ 7105 (West 1991).

A June 2001 document in the claims file indicates that the 
veteran was seeking entitlement to service connection for a 
sleep disorder.  This issue has not been addressed by the RO, 
and it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The service-connected residuals of a fracture of the 
right fifth metatarsal and the proximal phalanx of the right 
fifth toe with hammertoes, traumatic peripheral neuropathy, 
and osteoarthritis are manifested by complaints of pain, 
reduced strength in the toes, and reduced sensation on the 
surface of the right fifth toe and the right lateral foot.

2.  The preponderance of the competent and probative evidence 
of record indicates that the genu varum deformities of the 
knees are not related to an in-service disease or injury or a 
service-connected disability.

3.  The preponderance of the competent and probative evidence 
of record indicates that the bilateral hallux valgus 
deformities of the feet with bunion formation are not related 
to an in-service disease or injury or a service-connected 
disability.

4.  The preponderance of the competent and probative evidence 
of record indicates that the loss of vibratory sensation in 
both feet is not related to an in-service disease or injury 
or a service-connected disability.

5.  The preponderance of the competent and probative evidence 
of record indicates that the calcaneal plantar bone spurs are 
not related to an in-service disease or injury or a service-
connected disability.

6.  The preponderance of the competent and probative evidence 
of record indicates that the tinea unguium and tinea pedis 
are not related to an in-service disease or injury or a 
service-connected disability.

7.  The preponderance of the competent and probative evidence 
of record indicates that the veteran's bilateral pes planus 
pre-existed service and did not undergo an increase in 
disability during service.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for the residuals of a fracture of the right fifth 
metatarsal and the proximal phalanx of the right fifth toe, 
with hammertoes, traumatic peripheral neuropathy, and 
osteoarthritis have not been met.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.71a, 4.120, 4.124a, 
Diagnostic Codes 5003, 5282, 5283, 5284, 8522 (2001).

2.  Genu varum deformities of the knees were not incurred in 
or aggravated during service, and are not proximately due to 
or the result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.310 (2001).

3.  Hallux valgus deformities of the feet with bunion 
formation were not incurred in or aggravated during service, 
and are not proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.310 (2001).

4.  Loss of vibratory sensation in the feet was not incurred 
in or aggravated during service, and is not proximately due 
to or the result of a service-connected disability.  38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.303, 3.310 (2001).

5.  Calcaneal plantar bone spurs were not incurred in or 
aggravated during service, and are not proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.310 (2001).

6.  Tinea unguium and tinea pedis were not incurred in or 
aggravated during service, and are not proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.310 (2001).

7.  Bilateral pes planus was not incurred in or aggravated 
during military service, and is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 1111, 1131, 1153 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.306, 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issues on appeal.  
The Board will then move on to an analysis of these issues.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.

Initial Matter - the VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The VCAA includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also redefines the obligations of VA with respect to its duty 
to assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  

On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) [codified as amended at 38 C.F.R. 
§ 3.159].  Except for revisions pertaining to claims to 
reopen based on the submission of new and material evidence, 
which are not applicable in the instant case, the final 
regulations are effective November 9, 2000, and "merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA."  See 66 Fed. Reg. 45,629 (Aug. 
29, 2001).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date. In this case, 
the veteran's claims are not final and remain pending. The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

For reasons expressed immediately below, the Board concludes, 
after review of the record, that VA's duties under the VCAA 
and the new regulations have been fulfilled.

Notice

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
See 66 Fed. Reg. 45,630 (Aug. 29, 2001) [codified at 
38 C.F.R. § 3.159]; Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

In this case, the RO provided the veteran a statement of the 
case in November 1999 and supplemental statements of the case 
in August 2000 and January 2002.  In those documents the RO 
informed the veteran of the regulatory requirements for 
establishing service connection and a higher rating, and the 
rationale for determining that the evidence he had then 
submitted did not show that those requirements were met.  In 
the notice pertaining to the August 2000 rating decision the 
RO informed the veteran of the evidence needed to 
substantiate his claim by instructing him to submit evidence 
showing that the disorders were related to service or a 
service-connected disease or injury.

In a June 2001 notice the RO specifically informed the 
veteran of the provisions of the VCAA in terms of VA's duty 
to inform him of the evidence needed to substantiate his 
claim and to assist him in developing the relevant evidence.  
The RO informed him that in order to establish entitlement to 
service connection for the claimed disabilities he had to 
submit evidence showing that he currently had the disorders 
and medical evidence showing the disorders are related to 
service or a service-connected disability.  The RO also 
informed him that he needed to submit evidence showing that 
his right foot disability had worsened.  The RO described the 
specific evidence the veteran was required to submit, and the 
evidence that the RO would obtain on his behalf.

The veteran's representative has reviewed the claims file, 
and did not indicate that the veteran had any additional 
evidence to submit.  The RO notified the veteran that his 
case was being sent to the Board, and informed him that any 
additional evidence that he had should be submitted to the 
Board.  The Board finds, therefore, that VA has fulfilled its 
obligation to inform the veteran of the evidence needed to 
substantiate his claim.

Duty to assist

In general, the statute and regulation provide that VA will 
also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VA's duty includes making 
efforts to obtain his service medical records, if relevant to 
the claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. 
§ 3.159].  

A medical examination or opinion is necessary if the 
information and evidence of record is not sufficient for VA 
to make a decision on the claim, but: (1) contains competent 
lay or medical evidence of a currently diagnosed disability 
or persistent or recurrent symptoms of disability; (2) 
establishes that the veteran suffered an event, injury, or 
disease in service, or during any applicable presumptive 
period; and (3) indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service.  38 U.S.C.A. § 5103A (West 
Supp. 2002); Duty to Assist, 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2002) (to be codified at 38 C.F.R. § 3.159).

The RO has obtained the veteran's service medical records and 
the VA treatment records he identified.  The RO also provided 
him VA medical examinations in January 1999 and April 2000.  
The reports of the medical examinations reflect that the 
examiner reviewed the veteran's medical records, recorded his 
past medical history, noted his current complaints, conducted 
a physical examination, and rendered appropriate diagnoses 
and opinions.  

The veteran and his representative have been accorded the 
opportunity to present evidence and argument.  The veteran 
has not indicated the existence of any other evidence that is 
relevant to his appeal.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
the veteran's claim and that no reasonable possibility exists 
that any further assistance would aid him in substantiating 
his claim.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001).








CONTINUED ON NEXT PAGE

Evaluation of the residuals of a fracture of the right fifth 
metatarsal and the proximal phalanx of the right fifth toe, 
with hammertoes, traumatic peripheral neuropathy, and 
osteoarthritis

Relevant law and regulations

Increased ratings - in general

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40.

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  For 
the purpose of rating disabilities due to arthritis, the 
ankle is considered a major joint.  Multiple involvements of 
the interphalangeal, metatarsal, and tarsal joints of the 
lower extremities are considered groups of minor joints, 
ratable on a parity with major joints.  38 C.F.R. § 4.45.

Degenerative arthritis is to be evaluated based on the 
limitation of motion of the joint.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  If the 
joint is affected by limitation of motion but the limitation 
of motion is non-compensable under the appropriate diagnostic 
code, a 10 percent rating applies for each such major joint 
or group of minor joints affected by limitation of motion.  
In the absence of limitation of motion, a 10 percent rating 
applies for X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups.  A 20 percent 
rating applies for X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003.

With any form of arthritis, painful motion is an important 
factor of disability; the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.




Specific rating criteria

Since the grant of service connection in September 1989, the 
right foot disability has been rated under Diagnostic Code 
5284 [foot injuries].  That diagnostic code provides a 
10 percent disability rating if the residuals of the injuries 
are moderate, a 20 percent rating if moderately severe, and a 
30 percent rating if severe.  38 C.F.R. § 4.71a.

Words such as "moderate", "moderately severe", and "severe" 
are not defined in the Rating Schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.

Standard of review

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  When there is an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "when the positive and 
negative evidence relating to a veteran's claim are in 
'approximate balance,' thereby creating a 'reasonable doubt' 
as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.


Analysis

The Board notes that the coding sheets included with rating 
decisions issued by the RO in January 2002 and April 2002 did 
not include osteoarthritis in the definition of the service-
connected right foot disability.  In those rating decisions, 
however, the RO was not addressing the issue of the rating 
assigned for the right foot disability, nor has the RO at any 
time issued a decision specifically severing service 
connection for osteoarthritis in the right foot.  The Board 
concludes, therefore, that the service-connected right foot 
disability continues to include osteoarthritis, as well as 
hammertoes and traumatic peripheral neuropathy.  See Daniels 
v. Gober, 10 Vet. App. 474 (1997) [if service connection has 
been established, it can be severed only by a showing of 
clear and unmistakable error].

The veteran apparently contends that his right foot 
disability warrants a rating in excess of the currently 
assigned 20 percent.  As noted by the Board above, pursuant 
to Diagnostic Code 5284, a 30 percent rating is applicable if 
the foot disability is severe.  

Pertinent medical history

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).

The veteran's service medical records disclose that in 
February 1950 he incurred a compound comminuted fracture of 
the of the distal fifth metatarsal of the right foot and the 
proximal phalanx of the right fifth toe.  There is little 
pertinent medical evidence until recently.  

During the January 1999 and April 2000 physical examinations 
the veteran reported that he developed hammertoes on the 
right foot following the fracture.  He experienced discomfort 
in the foot with prolonged standing, but denied any numbness 
or any other problems with the foot.

Examination revealed his station and gait to be abnormal, 
which the examiner attributed to the non-service connected 
pes planus and genu varum deformities and not to the 
metatarsal fracture.  Ankle strength was 5/5, but 
dorsiflexion and plantar flexion of the toes was 4/5.  
Vibratory sensation was absent in both feet, but pin prick 
sensation was intact and symmetric in both feet.  Examination 
in April 2000 showed markedly diminished to absent touch 
sensation over the dorsal skin surfaces of the right fifth 
toe and the plantar and lateral aspects of the right foot.  
The veteran was able to walk on the heels and toes of both 
feet, but in January 1999 he could not balance on either foot 
individually due to unsteadiness.  In April 2000 he was able 
to balance on either foot, but had significant pain when 
standing on the balls of the right foot.  There was no 
palpable tenderness or observable deformity in the right 
lateral foot metatarsal region, and no pain was noted with 
active or passive range of motion of the foot.  The examiner 
found following the January 1999 examination that the right 
fifth metatarsophalangeal joint was completely functional, 
that strength around the joint was normal, and that there was 
no neurovascular compromise in that area.

The VA treatment records disclose that the veteran was given 
a splint for hammertoes on the right foot in August 2000, but 
do not otherwise document any complaints or clinical findings 
attributed to the residuals of the fracture to the right 
fifth metatarsal and fifth toe.

In summary, the medical evidence indicates that the service-
connected right foot disability is manifested by complaints 
of pain with use, reduced strength in the toes on the right 
foot and reduced sensation in the right fifth toe and the 
lateral aspect of the right foot.  The evidence indicates 
that the veteran has numerous other foot disabilities, for 
which he seeks service connection and which will be discussed 
in detail below.  The Board is aware of the holding of the 
United States Court of Appeals for Veterans Claims (Court) in 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) [citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996)] that the Board 
is precluded from differentiating between symptomatology 
attributed to a non-service-connected disability and a 
service-connected disability in the absence of medical 
evidence which does so.  In this case, however, the examiner 
in April 2000 clearly differentiated the manifestations of 
the service-connected disability from the non-service 
connected foot disorders.

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). 
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

After having carefully considered the matter, the Board has 
reached the conclusion that, based on the veteran's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology, the veteran's fracture residuals are most 
appropriately rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5284.  The veteran has not contended that another diagnostic 
code would be more appropriate.

The Board has considered the applicability of Diagnostic Code 
5283, which pertains to malunion or nonunion of the tarsal or 
metatarsal bones.  That diagnostic code provides a 10 percent 
rating if the disability is moderate, a 20 percent rating if 
moderately severe, and a 30 percent rating if severe.  
38 C.F.R. § 4.71a.  In this case, there in no medical 
evidence of such malunion or nonunion, and Diagnostic Code 
5283 is therefore inapplicable.


Schedular rating

Although Diagnostic Code 5284 does not provide an objective 
measurement for determining whether the foot disability is 
moderate, moderately severe, or severe, the Board notes that 
Diagnostic Code 5278 provides a 30 percent rating for 
unilateral claw foot if the disorder results in marked 
contraction of the plantar fascia with dropped forefoot, all 
toes hammer toes, very painful callosities, marked varus 
deformity.  In addition, Diagnostic Code 5276 provides a 
30 percent rating for unilateral acquired flatfoot that is 
pronounced, with marked pronation, extreme tenderness of the 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances.  The Board finds 
that the functional limitations due to pain with use, reduced 
strength in the toes, and reduced sensation in the right 
fifth toe and the lateral aspect of the right foot are not 
comparable to the functional limitations resulting from the 
manifestations represented by the 30 percent ratings for 
clawfoot or flatfoot; the right foot disability has not 
resulted in any deformity of the foot, or tenderness in any 
area of the foot.  

After evaluating all the evidence the Board finds that the 
medical evidence indicates that the service-connected 
fracture residuals involve complaints of pain and hammertoes 
in the area of the old fracture, without general involvement 
of the foot.  The award of a 30 percent rating for the 
residuals of the metatarsal fracture under such circumstances 
would not be "equitable and just" in that the veteran would 
be compensated for his numerous non service-connected 
disabilities.  The medical evidence demonstrates that the 
service-connected fracture residuals are localized and are at 
worse no more than moderately severe.  An increased rating is 
therefore denied.

DeLuca considerations

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
De Luca, supra; see also Spurgeon v. Brown, 10 Vet. App. 194 
(1997).  Diagnostic Code 5284 is not predicated on limitation 
of motion.  Accordingly, the provisions of 38 C.F.R. §§ 4.40 
and 4.45 are not for application.  See Johnson v. Brown, 
9 Vet. App. 7 (1996).  

Esteban considerations

The Board notes that all disabilities, including those 
arising from the same disease entity, are to be rated 
separately, unless the rating schedule specifies otherwise.  
38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 
261 (1994).  It is possible, therefore, for the veteran to 
have two separate and distinct manifestations from the same 
injury or disease that permit two independent disability 
ratings, as long as the rating schedule does not specifically 
prohibit separate ratings.  Manifestations are considered to 
be separate and distinct as long as none of the 
symptomatology for any of the manifestations is duplicative 
of or overlapping with the symptomatology of the other 
manifestation.  See Esteban, 6 Vet. App. at 262.  

In this case, in light of the inclusion as part of the 
veteran's service-connected disability of hammertoes, 
osteoarthritis and traumatic peripheral neuropathy, the Board 
has explored the matter of whether these should be separately 
rated.

The VA Rating Schedule includes a diagnostic code pertaining 
specifically to hammertoes.  Diagnostic Code 5282 provides a 
maximum 10 percent rating if all toes on the foot are 
hammertoes, in the absence of a clawfoot.  If only single 
toes are hammertoes, the disorder is rated as non-
compensable.  38 C.F.R. § 4.71a.  The medical evidence 
indicates that all of the toes on the right foot are not 
hammertoes.  Although the hammertoes associated with the 
veteran's service-connected fracture residuals could 
theoretically be separately rated, this would not avail the 
veteran, since the rating would be noncompensable.  
Accordingly, the Board declines to assign a separate 
disability rating for hammertoes. 

Although the medical evidence indicates that the 
osteoarthritis in the right foot affected the first 
metatarsophalangeal joint and was secondary to the non-
service connected hallux valgus deformity, for the RO has 
nonetheless included osteoarthritis as part of  he service-
connected right foot disability.  Although as indicated 
elsewhere in this decision osteoarthritis cannot be severed 
from the service-connected disability, the fact of the matter 
is that osteoarthritis has not been medically associated with 
the service-connected fracture residuals.  It would therefore 
be improper to assign additional disability based on 
osteoarthritis, to include consideration of an increased 
rating based on the provisions of 38 C.F.R. § 4.59 is not 
warranted.

The April 2000 VA examination resulted in a diagnosis of 
traumatic peripheral neuropathy in the digital nerves of the 
fifth toe on the right foot, with almost absent touch and 
mild to moderately diminished pin prick sensation.  The 
examiner attributed the loss of sensation to the fracture of 
the fifth metatarsal and the fifth toe.  The RO revised the 
definition of the service-connected right foot disability in 
August 2000 to include traumatic peripheral neuropathy.

Disability involving a neurological disorder is ordinarily to 
be rated in proportion to the impairment of motor, sensory, 
or mental function.  In rating peripheral nerve injuries and 
their residuals, attention should be given to the site and 
character of the injury, the relative impairment in motor 
function, trophic changes, or sensory disturbances.  
38 C.F.R. § 4.120.  

The superficial peroneal nerve supplies the skin on the 
dorsum of the foot and toes.  Stedman's Medical Dictionary 
1193 (26th Ed.).  Diagnostic Code 8522, which pertains to the 
musculocutaneous (superficial peroneal) nerve, provides a 
30 percent rating for complete paralysis with weakening of 
eversion of the foot.  With incomplete paralysis a 20 percent 
rating applies for severe disability, a 10 percent rating for 
moderate disability, and a zero percent rating for mild 
disability.  38 C.F.R. § 4.124a.  Impairment of a peripheral 
nerve that results in no more than a loss of sensation is to 
be rated as mild, or at most moderate, disability.  38 C.F.R. 
§ 4.124a.  

Because the medical evidence of record indicates that 
neurological symptomatology in the area of the fracture 
residuals has resulted in no more than almost absent touch 
and mild to moderately diminished pin prick sensation in the 
fifth toe, with no significant impairment in the remainder of 
the foot, the Board finds that the peripheral nerve 
disability is no more than mild.  As such, a non-compensable 
rating is applicable in accordance with Diagnostic Code 8522.  
Evaluation of the independently rated peripheral nerve injury 
does not, therefore, result in a compensable rating and the 
Board declines to separate rate such disability.

In essence, the Board, after review of the pertinent medical 
records, has determined that symptomatology associated with 
various aspects of the veteran's service-connected fracture 
residuals is not so significant as to constitute separately 
ratable disabilities.  The assignment of separate compensable 
disability ratings would constitute prohibited pyramiding 
under 38 C.F.R. § 4.14 (2001).  Any such symptomatology is in 
fact compensated for by means of the currently assigned 20 
percent disability rating, which encompasses complaints of 
pain and loss of function.    

Conclusion

For the reasons expressed above, the Board has determined 
that the preponderance of the evidence is against the claim 
of entitlement to a disability rating in excess of 20 percent 
for the residuals of a fracture of the right fifth metatarsal 
and the proximal phalanx of the right fifth toe, with 
hammertoes, traumatic peripheral neuropathy, and 
osteoarthritis. The benefit sought on appeal is denied.





CONTINUED ON NEXT PAGE

Service connection for bilateral genu varum deformities, 
hallux valgus deformities with bunion formation, loss of 
vibratory sensation, calcaneal plantar bone spurs, tinea 
unguium and tinea pedis, and pes planus

Procedural history

In a July 1998 statement submitted by his representative the 
veteran claimed entitlement to an increased rating for the 
right foot disability; he did not claim entitlement to 
service connection for any additional lower extremity 
disorders.  In conjunction with the claim for an increased 
rating the RO provided the veteran a VA examination in 
January 1999, discussed above, which in addition to 
evaluating the veteran's service-connected foot disability 
resulted in the additional diagnoses of hammertoes on the 
right foot, bilateral pes planus, bilateral hallux valgus 
deformities, bilateral tinea unguium and tinea pedis, 
bilateral genu varum deformities of the knees, and bilateral 
loss of vibratory sensation in the feet.  

In the February 1999 rating decision here on appeal, the RO, 
in addition to addressing the matter of entitlement to an 
increased rating for the right foot disability, denied 
service connection for the additionally identified 
disabilities, notwithstanding the fact that the veteran had 
not claim entitlement to service connection for such 
disabilities.

In a November 1999 statement the veteran's representative 
expressed general disagreement with the February 1999 
decision, but did not describe the specific issues being 
appealed.  The RO did not ask the veteran or his 
representative to clarify the scope of his appeal, and 
included all issues that had been adjudicated in the February 
1999 rating decision, including the service connection 
issues, in the November 1999 statement of the case.  The 
veteran's representative submitted a statement in January 
2000 and asked that the statement be accepted as a 
substantive appeal, but the representative did not 
specifically identify the issues being appealed or provide 
any arguments regarding error of fact or law regarding any of 
the issues included in the statement of the case.  Subsequent 
communications from the veteran's local and national 
representatives have focused on the matter of entitlement to 
an increased rating for PTSD, which as indicated in the 
Introduction is not currently on appeal because a substantive 
appeal was not filed. 

It is thus unclear whether the veteran in fact wished to 
claim entitlement to, and then appeal the denial of, service 
connection for various recently identified disabilities of 
the lower extremities.  However, the Board will assume that 
he in fact wishes to appeal those issues.  See Douglas v. 
Derwinski, 2 Vet. App. 103, 109 (1992) [VA is obligated to 
consider all issues reasonably inferred from the evidence of 
record].  The veteran's specific contentions pertaining to 
the issues pertaining to service connection, if any, are not 
known to the Board.  The Board will, nonetheless, address 
each issue in terms of the relevant facts and the controlling 
law.

The VCAA

The impact of the VCAA on this case has in general been 
reviewed above.  The Board wishes to add additional 
clarification concerning the issues pertaining to service 
connection. 

Although the RO provided the veteran VA medical examinations 
in January 1999 and April 2000 and the examiner provided 
opinions regarding an etiological relationship between the 
claimed disorders and the service-connected residuals of the 
metatarsal fracture, the examiner did not provide an opinion 
regarding a nexus to any in-service disease or injury.

The initial documentation of the veteran having the claimed 
disorders other than bilateral pes planus occurred with the 
January 1999 VA examination.  As will be shown below, the 
Board has found that bilateral pes planus existed prior to 
the veteran's entry into active service.  The veteran has not 
reported the existence of any evidence pertaining to the 
claimed disorders dated prior to the January 1999 VA 
examination.  Given the absence of medical evidence 
documenting any complaints or clinical findings pertaining to 
the claimed disorders during and since service, any current 
medical opinion regarding a nexus between the claimed 
disorders and an in-service disease or injury could not be 
based on the review of contemporaneous, objective medical 
evidence.  A medical opinion that is based on the veteran's 
reported history is of no probative value.  Godfrey v. Brown, 
8 Vet. App. 113, 121 (1995).  Because any current medical 
opinion would be of no probative value, the Board finds that 
an additional medical examination or opinion regarding a 
nexus to an in-service disease or injury is not required 
prior to considering the substantive merits of the veteran's 
claim.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1991) (strict 
adherence to procedural rules is not required if no benefit 
would flow to the veteran).  

Relevant law and regulations

Direct service connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury or the 
existence of a service-connected disability; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  


Presumption of soundness/aggravation

A veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  The veteran's reported history of the pre-service 
existence of a disease or injury does not constitute notation 
of such disease or injury, but is considered with all other 
evidence in determining if the disease or injury pre-existed 
service.  The presumption of soundness can be rebutted if 
clear and unmistakable evidence demonstrates that the disease 
or injury existed prior to enrollment.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent and increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a).  In determining whether a 
pre-existing disability was aggravated during service, 
particular consideration will be accorded combat duty and 
other hardships of service.  The development of symptomatic 
manifestations of a pre-existing disability during or 
proximately following action with the enemy or following a 
status as a prisoner of war will establish aggravation of a 
disability.  Jensen v. Brown, 19 F.3d 1413, 1416 (Fed. Cir. 
1994); 38 C.F.R. § 3.306(b)(2).  


Secondary service connection

Service connection may also be granted for a disability which 
is proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  The Court defined 
"disability" in this context as impairment of earning 
capacity, including any additional impairment of earning 
capacity resulting from a service-connected disorder, 
regardless of whether the additional impairment is a separate 
disease or injury that was caused by the service-connected 
disorder.  In other words, it is not necessary that an 
etiological relationship exist between the service-connected 
disorder and the non-service connected disorder.  If a non-
service connected disorder is aggravated by a service-
connected disorder, the veteran is entitled to compensation 
for the degree of increased disability (but only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

Standard of review

In the February 1999 rating decision the RO denied 
entitlement to service connection for the claimed disorders 
by finding that the claim was not well grounded.  The VCAA, 
which was enacted in November 2000, eliminated the concept of 
a well grounded claim.  The current standard of review is as 
follows.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49; 38 C.F.R. 
§§ 3.102.  The Federal Circuit has held that "when the 
positive and negative evidence relating to a veteran's claim 
are in 'approximate balance,' thereby creating a 'reasonable 
doubt' as to the merits of his or her claim, the veteran must 
prevail."  Ortiz, 274 F.3d at 1364.  If the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.

In a January 2002 rating decision the RO re-adjudicated the 
issue of service connection for the claimed disorders, and 
denied service connection based on the substantive merits of 
the claim.  Thus, any deficiencies contained in the original 
statement of the case have been rectified.  The Board can 
apply the current standard of review in evaluating the 
veteran's claim without prejudice to him.  Bernard v Brown, 4 
Vet. App. 384 (1993).

Analysis

Bilateral genu varum deformities

The January 1999 VA examination resulted in a diagnosis of 
genu varum deformities of both knees.  His claim for service 
connection is, therefore, supported by a current medical 
diagnosis of disability.  Hickson element (1) has accordingly 
been met.

The veteran reported during the January 1999 examination that 
he had incurred a hyperextension injury to the left knee 
while in service. However, the veteran's service medical 
records are negative for any complaints or clinical findings 
pertaining to the knees, and no abnormalities in the lower 
extremities were found on separation from service in 
September 1952.  There is no medical evidence documenting the 
existence of a knee disorder prior to November 1998, when VA 
treatment records disclose that the veteran was found to have 
arthritis in the left knee.  

The Board believes that for the purposes of this decision, an 
in-service knee injury will be conceded, notwithstanding no 
medical evidence thereof.  In addition, a service-connected 
foot disability exists.  Hickson element (2) has therefore 
been satisfied.

The examiner in January 1999 determined that the bilateral 
genu varum deformities were due to degenerative arthritis, 
which was not due to the service-connected right foot 
disability.  There is no medical evidence of record 
indicating that the bilateral knee disorder is related to an 
in-service disease or injury or the service-connected right 
foot disability, nor has the veteran alluded to the existence 
of such evidence.  In addition, there is no indication that 
the service-connected residuals of a metatarsal fracture has 
aggravated the knee disorder.  Allen, 7 Vet. App. at 448.  

Hickson element (3), medical nexus evidence, is lacking as to 
this issue.  Indeed, the only medical opinion of record 
specifically ascribed the veteran's knee problems to another, 
non service-connected cause.  In the absence of competent 
medical evidence establishing a nexus between the currently 
diagnosed knee disorder and any in-service disease or injury 
or a service-connected disorder, the Board has determined 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for the bilateral genu 
varum deformities of the knees.  The benefit sought on appeal 
is denied.

Bilateral hallux valgus deformities with bunion formation

The January 1999 VA examination also resulted in a diagnosis 
of hallux valgus deformities of both feet with bilateral 
bunion formation.  The veteran's claim for service connection 
for this disorder is, therefore, supported by a current 
medical diagnosis of disability.  The evidence does not 
indicate, however, that he incurred a related disease or 
injury in service, or that the currently diagnosed disorder 
is related to service or a service-connected disorder.  
Hickson, 12 Vet. App. at 253.

The service medical records are silent for any complaints or 
clinical findings pertaining to hallux valgus and, as 
previously stated, the September 1952 separation examination 
found no abnormalities in the lower extremities.  The veteran 
has not provided any lay evidence regarding the onset of the 
bilateral hallux valgus.  There is no record of him having 
hallux valgus prior to the January 1999 examination, and the 
examiner then determined that the bilateral hallux valgus 
with bunion formation was not related to the service-
connected metatarsal fracture.

There is no medical evidence of record indicating that the 
bilateral hallux valgus deformities with bunion formation is 
related to an in-service disease or injury or the service-
connected right foot disability, nor has the veteran alluded 
to the existence of such evidence.  In addition, the evidence 
does not indicate that the service-connected right foot 
disability has aggravated the hallux valgus deformities.  
Allen, 7 Vet. App. at 448.  

In the absence of credible evidence showing the incurrence of 
a related in-service disease or injury and competent medical 
evidence establishing a nexus between the currently diagnosed 
hallux valgus deformities and an in-service disease or injury 
or a service-connected disorder, the Board has determined 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for the bilateral hallux 
valgus deformities with bunion formation.

Loss of vibratory sensation of the feet

The examiner in January 1999 also determined that there was a 
loss of vibratory sensation in the veteran's feet, 
bilaterally.  Although it is not clear from the medical 
evidence whether that finding constitutes a medical diagnosis 
of disability, rather than a clinical finding, for the 
purpose of analysis the Board will assume that the claim for 
service connection is supported by a current medical 
diagnosis of disability.  See Sanchez-Benitez v. Principi, 
239 F.3d 1356 (Fed. Cir. 2001) [symptoms alone, absent a 
finding of an underlying disorder, cannot be service-
connected].    

The evidence does not, however, indicate that the veteran 
incurred a related disease or injury in service, or that the 
currently diagnosed disorder is related to service or a 
service-connected disorder.  Hickson, 12 Vet. App. at 253.

The veteran's service medical records do not make any 
reference to a loss of sensation in the feet, and the veteran 
has not provided any evidence regarding the onset of the 
disorder.  The existence of the disorder was initially 
documented during the January 1999 VA examination.  The 
examiner determined at that time that the loss of vibratory 
sensation, which was found in both feet, was due to diabetes 
mellitus and not due to the service-connected residuals of 
the metatarsal fracture.  

There is no medical evidence of record indicating that the 
bilateral loss of vibratory sensation is related to an in-
service disease or injury or the service-connected right foot 
disability, nor has the veteran alluded to the existence of 
such evidence.  In addition, there is no indication that the 
service-connected residuals of a metatarsal fracture has 
aggravated the disorder.  Allen, 7 Vet. App. at 448.  As 
discussed above, the competent medical evidence points to a 
non service-connected disability, diabetes mellitus, as a 
reason for the loss of vibratory sensation of both feet.  

In the absence of credible evidence of an in-service disease 
or injury and competent medical evidence establishing a nexus 
between the currently diagnosed disorder and the in-service 
disease or injury or a service-connected disorder, the Board 
has determined that the preponderance of the evidence is 
against the claim of entitlement to service connection for 
the loss of vibratory sensation in the feet.  Service 
connection is denied on that basis.

Bilateral calcaneal plantar bone spurs

The examiner in January 1999 also provided a diagnosis of 
bilateral calcaneal plantar bone spurs.  The claim for 
service connection is, therefore, supported by a current 
medical diagnosis of disability.  The evidence does not 
indicate, however, that the veteran incurred a related 
disease or injury in service, or that the currently diagnosed 
disorder is related to service or a service-connected 
disorder.  Hickson, 12 Vet. App. at 253.

The veteran's service medical records are silent for any 
complaints or clinical findings related to bone spurs, and 
the veteran has not provided any evidence regarding the onset 
of the disorder.  The existence of the disorder was initially 
documented during the January 1999 VA examination.  The 
examiner determined at that time that the calcaneal bone 
spurs, which were found in both feet, were not due to the 
service-connected residuals of the metatarsal fracture.  

There is no medical evidence of record indicating that the 
bilateral calcaneal plantar bone spurs are related to an in-
service disease or injury or the service-connected right foot 
disability, nor has the veteran alluded to the existence of 
such evidence.  In addition, there is no indication that the 
service-connected residuals of a metatarsal fracture has 
aggravated the disorder.  Allen, 7 Vet. App. at 448.  
As discussed in the paragraph immediately above, there is 
medical evidence to the contrary.

In the absence of credible evidence of an in-service disease 
or injury and competent medical evidence establishing a nexus 
between the currently diagnosed disorder and the in-service 
disease or injury or a service-connected disorder, the Board 
has determined that the preponderance of the evidence is 
against the claim of entitlement to service connection for 
bilateral calcaneal plantar bone spurs.

Tinea unguium and tinea pedis

The examination in January 1999 resulted in a diagnosis of 
skin disorder of the feet, tinea unguium and tinea pedis.  
The claim for service connection is, therefore, supported by 
current medical diagnoses of disability.  The evidence does 
not indicate, however, that the veteran incurred a related 
disease or injury in service, or that the currently diagnosed 
disorders are related to service or a service-connected 
disorder.  Hickson, 12 Vet. App. at 253.

The service medical records are negative for any complaints 
or clinical findings related to a skin disorder of the feet, 
and the veteran has not provided any evidence regarding the 
onset of the disorder.  The existence of the disorder was 
initially documented during the January 1999 VA examination.  
The examiner determined at that time that the skin disorders, 
which were found on both feet, were not due to the service-
connected residuals of the metatarsal fracture.  

There is no medical evidence of record indicating that the 
bilateral tinea unguium and tinea pedis are related to an in-
service disease or injury or the service-connected right foot 
disability, nor has the veteran alluded to the existence of 
such evidence.  In addition, there is no indication that the 
service-connected residuals of a metatarsal fracture has 
aggravated the disorders.  Allen, 7 Vet. App. at 448.  
Indeed, the medical evidence of record is to the contrary.

In the absence of credible evidence of an in-service disease 
or injury and competent medical evidence establishing a nexus 
between the currently diagnosed disorder and the in-service 
disease or injury or a service-connected disorder, the Board 
has determined that the preponderance of the evidence is 
against the claim of entitlement to service connection for 
bilateral tinea unguium and tinea pedis.
The benefit sought on appeal is accordingly denied.

Bilateral pes planus

The VA examination in January 1999 also resulted in a 
diagnosis of bilateral pes planus.  The veteran's claim is, 
therefore, supported by a current medical diagnosis of 
disability.  The evidence of record, discussed below, 
indicates that the pes planus existed prior to the veteran's 
entrance into service and did not undergo an increase in 
severity during service.  The claim is not, therefore, 
supported by credible evidence of the disorder having been 
aggravated during service.  Hickson, 12 Vet. App. at 253.

The veteran's service medical records disclose that on 
entering and separating from his initial period of active 
duty, no abnormalities of the feet were noted.  On re-
entering active duty, examination in May 1951 disclosed the 
presence of bilateral pes planus.  Because the abnormality 
was not noted during his initial period of active duty, 
including his separation physical examination but was noted 
on entering the second period of service, the Board finds 
that the veteran is not entitled to the presumption of 
soundness and that bilateral pes planus existed prior to his 
entry on active duty.  See 38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).

Other than the fracture of the right fifth metatarsal and the 
right fifth toe, the service medical records do not reflect 
any treatment for a foot disorder.  On separation from the 
second period of service in September 1952, no abnormalities 
in the lower extremities were found on examination.  There is 
no evidence of record documenting any complaints or clinical 
findings related to pes planus prior to the January 1999 VA 
examination, and the veteran has not reported the existence 
of such evidence.

There is therefore no evidence that the veteran's pes planus 
caused him any problems during service or for many years 
thereafter.  In the absence of any evidence documenting any 
complaints or clinical findings regarding the disorder from 
May 1951 to January 1999, the Board finds that the bilateral 
pes planus did not increase in severity during service.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 
(Fed. Cir. 2000) [the absence of treatment for the claimed 
disorder for several years following service is probative of 
the disorder not having been aggravated during service].

The Board additionally notes in passing that on entering 
service in May 1951, the pes planus was determined to be 
grade "2."  The January 1999 examination resulted in a 
diagnosis of bilateral pes planus, which the examiner found 
to be grade "1."  According to the only available medical 
evidence the severity of the disorder appears, therefore, to 
have actually decreased over the years.   

Because the bilateral pes planus did not increase in severity 
during service, the presumption of aggravation is not 
applicable and the Board finds that the pre-existing 
bilateral pes planus was not aggravated during service.  In 
addition, the evidence does not indicate that the service-
connected right foot disability has aggravated the pes 
planus.  See Allen, 7 Vet. App. at 448.  For these reasons 
the Board has determined that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for bilateral pes planus.

ORDER

The claim of entitlement to a disability rating in excess of 
20 percent for the residuals of a fracture of the right fifth 
metatarsal and the proximal phalanx of the right fifth toe, 
with hammertoes, traumatic peripheral neuropathy, and 
osteoarthritis is denied.

The claim of entitlement to service connection for the genu 
varum deformities of both knees is denied.

The claim of entitlement to service connection for the 
bilateral hallux valgus deformity with bunion formation is 
denied.

The claim of entitlement to service connection for the loss 
of vibratory sensation in the feet is denied.

The claim of entitlement to service connection for bilateral 
calcaneal bone spurs is denied.

The claim of entitlement to service connection for bilateral 
tinea unguium and tinea pedis is denied.

The claim of entitlement to service connection for bilateral 
pes planus is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

